UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7944


LESTER O’NEIL WOODRUFF,

                Petitioner - Appellant,

          v.

HAROLD   W.    CLARKE,    Director   Virginia   Department    of
Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.   Norman K. Moon, Senior
District Judge. (6:12-cv-00072-NKM)


Submitted:   April 14, 2014                 Decided:   April 16, 2014


Before WILKINSON and MOTZ, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Lester O’Neil Woodruff, Appellant Pro Se.   Rosemary Virginia
Bourne, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Lester O’Neil Woodruff seeks to appeal the district

court’s      order       denying     relief    on   his    28    U.S.C.       § 2254   (2012)

petition.           We     dismiss    the     appeal      for    lack    of    jurisdiction

because the notice of appeal was not timely filed.

                  Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                                  “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”            Bowles v. Russell, 551 U.S. 205, 214 (2007).

                  The district court’s order was entered on the docket

on October 23, 2013.               The notice of appeal was filed on November

25, 2013. *         Because Woodruff failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period,       we     deny       Woodruff’s      motion      for     a     certificate       of

appealability,           deny    leave   to    proceed      in    forma       pauperis,     and

dismiss the appeal.              We dispense with oral argument because the

facts       and    legal    contentions       are   adequately          presented      in   the

        *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                               2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3